Citation Nr: 0018582	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

The instant appeal regarding the PTSD evaluation arose from 
an October 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama, 
which granted a claim for service connection for PTSD and 
assigned a 50 percent disability evaluation.  That issue was 
remanded by Board of Veterans' Appeals (Board) in April 1999 
for further development.  The instant appeal regarding the 
TDIU claim arose from a May 1999 rating decision.

In its April 1999 remand, the Board framed the PTSD issue in 
terms of the veteran's entitlement to an increased rating.  
More recently, however, the United States Court of Appeals 
for Veterans Claims (Court) has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the PTSD question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the PTSD issue on 
appeal as set forth above.


REMAND

The veteran contends, in substance, that his service-
connected PTSD is more severe than the assigned disability 
evaluation suggests; therefore, he believes that an increased 
rating is warranted.  He also asserts that he is unemployable 
as a result of his service-connected PTSD.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
make the claim well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992). The Board finds that the veteran's claims of 
entitlement to an evaluation in excess of 50 percent for PTSD 
and entitlement to TDIU analogous to an increased rating 
claim in this respect.  According, it finds the claims are 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  VA 
therefore has a duty to assist the veteran in developing the 
facts pertinent to these claims.

A review of the record reveals that the veteran injured his 
back while moving electronic equipment in connection with his 
job at an electronics store in August 1991.  He was awarded 
Social Security Administration (SSA) disability benefits due 
to chronic back pain with radiculopathy in 1994.  The SSA 
decision granting the benefits found that the veteran was 
unemployable as a result of the August 1991 back injury.  The 
Board notes that the veteran is not service-connected for a 
back disorder.

Following a thorough review of the record, it is the Board's 
conclusion that further development of the claims is required 
in order to fulfill VA's statutory duty to assist.  The Board 
notes that VA treatment records dated in 1998 and 1999 show 
Global Assessment of Functioning (GAF) Scores in the 30s and 
40s and also reveal notations indicating that the veteran is 
unemployable due to his PTSD.  Because those records suggest 
that the veteran's PTSD may have worsened since the time of 
his last VA compensation examination, conducted in August 
1997, the Board finds that he should be afforded a new 
psychiatric examination--one that reflects the current 
severity of his PTSD symptomatology, and which takes into 
account records of intervening treatment since the time of 
the last examination.  38 C.F.R. §§ 3.327, 4.2 (1999); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notifies the veteran that the requested examination 
is being scheduled to assist VA in properly adjudicating his 
claims and that his failure to report for the examination may 
result in his claims being disallowed.  38 C.F.R. § 3.655 
(1999).  The veteran is further advised that the duty to 
assist is not a "not always a one-way street".  He should 
assist the RO, to the extent possible, in the development of 
his claims.  Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  In particular, 
the RO should make an effort to ensure 
that VA inpatient and outpatient 
treatment records from February 2000 to 
the present have been developed.  Any 
additional evidence received should be 
associated with the claims folder.

2.  The RO should then schedule the 
veteran for an appropriate examination 
for the purpose of ascertaining the 
current severity of his PTSD and 
addressing the impact of his PTSD on his 
employability.  The examiner is 
specifically requested to ascertain to 
what extent his service-connected PTSD 
alone adversely affects his 
employability.  The existence or degree 
of nonservice-connected disabilities and 
his previous unemployability status "may 
not be considered" or weighed in this 
unemployability determination by the 
physician.  All indicated tests should be 
conducted.  The examiner should conduct a 
thorough examination of the veteran and 
fully describe the nature of any 
impairment attributable to PTSD.  The 
examiner should establish a complete 
differential, multi-axial diagnosis.  The 
examiner must assign a GAF Score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS and explain 
what the assigned score represents.  The 
medical rationale for all opinions 
expressed must be provided.  The claims 
folder should be made available for the 
examiner's review.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims.  In addition, as to the PTSD 
claim, the RO should consider Fenderson 
v. West, 12 Vet. App. 119 (1999) as the 
veteran has, in essence, appealed the 
issue of determination of the initial 
rating.  If any of the benefits sought 
remain denied, a supplemental statement 
of the case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  The 
SSOC should address the PTSD issue as a disagreement with the 
original rating award.  See Fenderson v. West, 12 Vet. App. 
at 132.  No action is required by the veteran until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


